Citation Nr: 0515990	
Decision Date: 06/14/05    Archive Date: 06/21/05

DOCKET NO.  03-00 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for chronic anemia, 
asserted to be secondary to the service-connected infectious 
hepatitis.  

2.  Entitlement to service connection for hypertension, 
asserted to be secondary to the service-connected infectious 
hepatitis.  

3.  Entitlement to service connection for osteoarthritis, 
asserted to be secondary to the service-connected infectious 
hepatitis.  

4.  Entitlement to a compensable disability rating for 
infectious hepatitis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


INTRODUCTION

The veteran served on active military duty from February 1966 
to February 1968.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating action of the 
Department of Veterans Affairs Regional Office (RO) in 
Montgomery, Alabama.  Specifically, in that decision, the RO 
denied service connection for chronic anemia, hypertension, 
and osteoarthritis, all asserted to be secondary to the 
service-connected infectious hepatitis.  Also in that 
determination, the RO denied the issue of entitlement to a 
compensable disability rating for the service-connected 
infectious hepatitis.  

This appeal is being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part.  


REMAND

In the substantive appeal which was received at the RO in 
January 2003 in the present case, the veteran requested a 
personal hearing before a Veterans Law Judge (VLJ) in 
Washington, D.C.  Thereafter, in a statement received at the 
Board in April 2005, the veteran requested a video conference 
hearing instead.  

A complete and thorough review of the claims folder indicates 
that the veteran has not been accorded his requested video 
conference hearing.  Because the Board may not proceed with 
an adjudication of the issues on appeal without affording the 
veteran an opportunity to present testimony at the requested 
hearing, a remand is required.  See 38 U.S.C.A. § 7107(b) 
(West 2002); 38 C.F.R. § 20.700(a) (2004).  

Accordingly, further appellate consideration will be deferred 
and this case is REMANDED to the RO for the following action:

Appropriate action should be taken by the 
RO, in accordance with the veteran's 
request, to schedule the veteran for a 
video conference hearing before a VLJ.  
All correspondence pertaining to this 
matter should be associated with the 
claims folder.  

Thereafter, the case should be returned to the Board, if in 
order.  

This appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  No action is required of the 
veteran until he is notified by the RO.  The veteran has the 
right to submit additional evidence and argument on the 
matters that the Board has remanded to the RO.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 707(a), 
(b), 117 Stat. 2651 (2003) (to be codified at 38 U.S.C. §§ 
5109B, 7112).  



	                  
_________________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



